United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, TRENTON
PROCESSING & DISTRIBUTION CENTER,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1165
Issued: September 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 28, 2015 appellant, through counsel, filed a timely appeal of a November 5,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
On appeal counsel argues that OWCP incorrectly applied the case law and procedure
manual in denying appellant’s claim for recurrence and requested that appellant’s claim be
accepted or remanded for additional development.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability on December 15, 2012 causally related to his March 6, 2012 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2012 appellant, then a 59-year-old building equipment mechanic, filed a
traumatic injury claim, Form CA-1, alleging that on that date he strained his low back while
securing a motor in the performance of duty. He returned to light duty on March 15, 2012.
OWCP accepted his claim for lumbar strain on April 25, 2012.
On July 25, 2012 appellant’s attending physician, Dr. Rikin J. Patel, an osteopath and a
Board-certified physiatrist, reported that appellant could work with no lifting over 10 pounds, no
work requiring repetitive or prolonged kneeling, squatting, climbing or ladders, and no repetitive
or prolonged bending or stooping. Appellant accepted a modified-duty assignment on August 2,
2012 building routes and building repairs for four hours which required sitting intermittently for
two hours, walking intermittently for two hours, stooping intermittently for two hours, and
climbing intermittently for two hours. On August 14, 2012 Dr. Patel noted that appellant
reported that his level of work had increased with the frequent need to bend and twist which was
aggravating his back pain. He found lumbar paraspinal muscle spasms and diagnosed chronic
mechanical back pain with degenerative disease of the lumbar spine and chronic lumbar
myofascial pain. Dr. Patel found that appellant could perform sedentary duty only.
On September 7, 2012 appellant accepted a limited-duty position sitting intermittently for
four hours, walking intermittently for two hours and standing intermittently for two hours
building routes and performing inventory of parts.
OWCP authorized a change of physicians and appellant sought treatment from
Dr. Matthais H. Wiederholz, a Board-certified physiatrist, on October 15, 2012. Dr. Wiederholz
diagnosed degeneration of lumbar intervertebral disc, lumbosacral spondylosis without
myelopathy, radicular or neuropathic pain, strain of the back, and lumbago. On December 4,
2012 Dr. Wiederholz reviewed electrodiagnostic studies and found that appellant had right
L5-S1 radiculopathy. He also examined a magnetic resonance imaging (MRI) scan which
demonstrated degenerative changes at L3-4 and L4-5 with moderate spinal stenosis.
Dr. Wiederholz completed a note dated December 13, 2012 and reported that appellant should
not work to pursue treatment for his employment injuries. He noted that appellant could
hopefully return to work by the end of January 2013.
Appellant filed claims for compensation (CA-7 forms) requesting leave without pay
beginning December 15, 2012.
On December 20, 2012 Dr. Wiederholz performed an epidural steroid injection at L4-5.
He examined appellant on January 7, 2013 and found that appellant’s symptoms improved
following the epidural steroid injection.
In a letter dated January 22, 2013, OWCP requested that appellant submit evidence
establishing a change in the nature and extent of his injury-related condition or a change in the
nature and extent of his light-duty job requirements.
Appellant filed a recurrence of disability claim (Form CA-2a) on January 23, 2013
alleging that he stopped work on December 13, 2012 due to his March 6, 2012 employment

2

injury. He stated that Dr. Wiederholz found he could no longer work on December 13, 2012.
Appellant stated that he used sick leave from December 13 to 15, 2012 because he was ill due to
a nonwork-related condition and that December 16, 2012 was the date his actual pay stopped.
In a note dated January 23, 2013, Dr. Wiederholz reported that appellant underwent an
additional epidural steroid injection and continued with physical therapy. He recommended that
appellant remain out of work until February 18, 2013. Dr. Wiederholz examined appellant on
January 30, 2013 and found that his left side pain had improved, but that appellant was
experiencing pain down his right leg. He recommended an additional injection, physical therapy,
and chiropractic treatment.
In a letter dated January 22, 2013, OWCP requested additional medical evidence in
support of appellant’s claimed recurrence of total disability. It allowed 30 days for a response.
By decision dated February 25, 2013, OWCP denied appellant’s claim for recurrence of
total disability, finding that he failed to submit the necessary medical opinion evidence to
establish that his total disability, beginning on December 13, 2012, was due to his accepted
employment injury of lumbar strain. It explained that appellant’s work stoppage was attributable
to nonemployment-related conditions, including an upper respiratory condition.
Counsel requested an oral hearing from OWCP’s Branch of Hearings and Review on
March 7, 2013. In a note dated March 11, 2013, Dr. Wiederholz noted that appellant had
recently returned to work and that his back pain symptoms had increased. He diagnosed
degeneration of lumbar intervertebral disc, lumbar spondylosis without myelopathy, neuritis,
radicular and neuropathic pain, strain of the back and lumbago. On April 15, 2013
Dr. Wiederholz noted that appellant continued to have back pain with occasional radiation down
the right leg. He opined that appellant had reached maximum medical improvement with regard
to his back strain.
Appellant testified at the oral hearing on June 24, 2013 regarding his treatment with
Dr. Wiederholz. He stated that the employing establishment did not have enough sedentary work
for him to do and that he was using leave to make up his hours. Appellant stated that he was
harassed at work in December 2012 and was not allowed to sit. He alleged that he was sent
home after only 15 to 30 minutes of work. Appellant stated, “Things were getting really crazy
there and I was under a lot of stress and I also told Dr. Wiederholz about the stress and about all
the nonsense and all that and I felt like I needed to be out of work completely.” He stated that
before December 13, 2012 he was using a combination of sick and annual leave as well as
requesting compensation for leave without pay from OWCP. Appellant also testified that
beginning December 13, 2012 he stopped work due to an upper respiratory condition that lasted
about three days and that December 13, 2012 was not the commencement date of his recurrence
of total disability as he was already using leave for this illness.
Following the oral hearing, the employing establishment submitted notes from
Dr. Wiederholz releasing appellant to return to work at light-duty status on February 25, 2013.
Dr. Wiederholz then released appellant to return to full duty on February 26, 2013. In a report
dated July 18, 2013, he noted that appellant had a flare-up of back pain after a return to full duty.

3

On July 29, 2013 Dr. Wiederholz found that appellant had to stop work requiring further
treatment.
By decision dated August 15, 2013, an OWCP hearing representative affirmed the
February 25, 2013 decision, finding that appellant had not submitted sufficient medical evidence
to establish a recurrence of disability causally related to the accepted March 6, 2012 injury.
In a report dated March 24, 2014, Dr. Wiederholz described appellant’s March 6, 2012
employment injury and listed appellant’s diagnoses including lumbar facet syndrome, sacroiliitis,
degeneration of lumbar intervertebral disc, lumbosacral spondylosis without myelopathy,
neuritis, radicular and neuropathic pain, strain of the back, lumbago, and light-headedness. He
performed lumbar medial branch blocks on April 16, 2014 which he found had resulted in
temporary relief of appellant’s pain in a report dated April 23, 2014. Dr. Wiederholz performed
an additional lumbar medial branch block on June 4, 2014. On June 16, 2014 he noted that
appellant’s back pain returned to baseline following the June 4, 2014 injection.
Counsel requested reconsideration on August 14, 2014 and submitted additional medical
evidence. In a report dated July 25, 2014, Dr. Wiederholz described appellant’s employment
injury and noted that appellant felt something pop in his back while installing a motor. He noted
that Dr. Patel diagnosed lumbar strain. Dr. Wiederholz noted that appellant underwent a lumbar
MRI scan on April 20, 2012 which demonstrated moderate broad-based disc bulges and facet
hypertrophy with mild-to-moderate bilateral foraminal stenosis at L3-4 and L4-5 with moderate
central canal stenosis at L4-5. He diagnosed displacement of the lumbar intervertebral disc,
lumbar radiculopathy, degeneration of lumbar intervertebral disc and lumbar spondylosis without
myelopathy. Dr. Wiederholz opined that the work injury directly caused appellant’s back pain.
He reported that electrodiagnostic testing confirmed right L5-S1 radiculopathy, and opined that
this condition should have been accepted as employment related. Dr. Wiederholz stated that, as
appellant had 60 percent improvement in his pain with the December 20, 2012 L4-5 epidural
steroid injection, this indicated that the disc bulge was the source of appellant’s pain. He opined
that appellant’s March 6, 2012 employment injury resulted in two level disc herniations and
radiculopathy rather than a lumbar strain. Dr. Wiederholz based his opinion on the
electrodiagnostic testing and the lumbar MRI scan. He alleged that appellant sustained an
aggravation of his condition on July 18, 2013.2
By decision dated November 5, 2014, OWCP denied modification of its August 15, 2013
decision finding that appellant had not submitted the necessary medical opinion evidence to
establish a recurrence of disability causally related to his accepted employment injury of lumbar
strain.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a light2

Appellant filed a separate traumatic injury claim for an injury on July 18, 2013.

4

duty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.4 Furthermore, appellant has the burden
of establishing by the weight of the substantial, reliable, and probative evidence, a causal
relationship between his recurrence of disability and his March 6, 2012 employment injury.5
This burden includes the necessity of furnishing medical evidence from a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to employment factors and supports that conclusion with sound
medical reasoning.6 Neither the fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.
The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.7 Whether a particular injury causes an employee to
be disabled for employment and the duration of that disability are medical issues which must be
proved by a preponderance of the reliable, probative and substantial medical evidence.8 Findings
on examination are generally needed to support a physician’s opinion that an employee is
disabled for work. When a physician’s statements regarding an employee’s ability to work
consist only of repetition of the employee’s complaints that he or she felt too much pain to work,
without objective findings of disability being shown, the physician has not presented a medical
opinion on the issue of disability or a basis for payment of compensation.9 The Board will not
require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so

3

20 C.F.R. § 10.5(x).

4

Terry R. Hedman, 38 ECAB 222 (1986).

5

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
8

See Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Id.

5

would essentially allow employees to self-certify their disability and entitlement to
compensation.10
ANALYSIS
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of total disability on December 15, 201211 due to his accepted March 6,
2012 employment injury of lumbar strain. The record establishes that appellant returned to a
sedentary-duty position within the restrictions provided by Dr. Patel on September 7, 2012.
Appellant continued to work in this position until December 15, 2012 when he stopped work as
directed by Dr. Wiederholz, alleging a recurrence of disability due to his accepted March 6, 2012
work-related back strain. Appellant has alleged a change in the nature and extent of his injuryrelated condition rather than a change in his light-duty job requirements in his attempt to
establish a recurrence of total disability after returning to light-duty work.
Dr. Wiederholz, first examined appellant on October 15, 2012, noted his history of injury
and diagnosed degeneration of lumbar intervertebral disc, lumbosacral spondylosis without
myelopathy, radicular or neuropathic pain, strain of back and lumbago. He reviewed
electrodiagnostic studies and found that appellant had right L5-S1 radiculopathy. In a note dated
December 13, 2012, Dr. Wiederholz stated that appellant should not work to pursue treatment for
his employment injuries. This note is not sufficiently detailed and well-reasoned to establish
appellant’s claim for a recurrence of disability due to a change in the nature and extent of his
injury-related condition. Dr. Wiederholz merely indicated that appellant required medical
treatment for his back conditions. Without any explanation of why appellant could no longer
perform the sedentary position outlined by Dr. Patel and held since September 2012, this report
is not sufficient to meet appellant’s burden of proof.
The Board also notes that at the oral hearing appellant testified that Dr. Wiederholz
removed him from duty as appellant felt that he needed to be out of work. As noted above,
employees are not allowed to self-certify their disability and entitlement to compensation.
Furthermore, without findings shown on examination to support his opinion that appellant was
disabled from work, Dr. Wiederholz has not presented a medical opinion on the issue of
disability and cannot establish appellant’s claim for a recurrence of disability due to a change in
the nature and extent of his accepted injury-related condition.
In his July 25, 2014 report, Dr. Wiederholz stated that appellant’s claim should be
expanded to include the additional conditions of herniated disc and lumbar radiculopathy. He
described appellant’s employment injury and noted that Dr. Patel diagnosed lumbar strain.
Dr. Wiederholz opined that the lumbar MRI scan on April 20, 2012 demonstrated bulging discs
at L3-4 and L4-5 which were due to appellant’s lifting incident. He stated that electrodiagnostic
testing confirmed right L5-S1 radiculopathy, and opined that this condition should have been
10

Id.

11

As noted above, appellant testified at the oral hearing that he stopped work on December 13, 2012 due to an
upper respiratory condition for which he used sick leave. He clarified that he did not claim compensation due to his
March 6, 2012 employment injury until December 15, 2012 after Dr. Wiederholz directed him to do so.

6

accepted as employment related. Dr. Wiederholz opined that appellant’s March 6, 2012
employment incident resulted in two level disc herniations and radiculopathy rather than a
lumbar strain. While his report is based on a proper factual background and includes a review of
the medical testing upon which he based his opinion, he did not offer sufficient medical
reasoning to establish that additional back injuries resulted from appellant’s accepted
employment incident. Dr. Wiederholz did not explain how the lifting incident resulted in the
diagnosed conditions. Instead he merely opined that this incident was sufficient to cause
appellant’s back pain.
The Board finds that the medical evidence is not sufficiently detailed and well-reasoned
to establish that appellant sustained a change in the nature and extent of his injury-related back
condition on December 15, 2012 resulting in a period of total disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § § 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of total
disability on December 15, 2012 due to his accepted employment-related back injury.

7

ORDER
IT IS HEREBY ORDERED THAT November 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

